UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7740


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RAFAS GENE CAMP, a/k/a Tick,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00188-FDW-6)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafas Gene Camp, Appellant Pro Se. Thomas      Michael Kent, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville,      North Carolina; Jill
Westmoreland Rose, United States Attorney,      Daniel Steven Ryan,
Kevin Zolot, OFFICE OF THE UNITED STATES       ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rafas Gene Camp appeals the district court’s order denying

relief   on   his   18    U.S.C.   § 3582(c)(2)   (2012)   motion    for   a

sentence reduction.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Camp, No. 3:12-cr-

00188-FDW-6 (W.D.N.C. Aug. 24, 2015).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2